Citation Nr: 1302510	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO. 12-17 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to a compensable disability rating for the service-connected malaria. 

3. Entitlement to an initial compensable disability rating for the service-connected hypertension.

4. Entitlement to a total rating based on individual unemployability (TDIU) due to the service-connected PTSD, to include on a schedular and an extraschedular basis under 38 C.F.R. §§ 3.321 and 4.16(b).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that granted service connection for PTSD and assigned a 30 percent rating from November 22, 2010; granted service connection for hypertension and assigned a zero percent rating; and denied entitlement to a compensable rating for malaria.

A June 2012 rating decision increased the initial rating for PTSD from 30 percent to 50 percent disabling, effective November 22, 2010 (the date of the claim).

In November 2012, the Veteran appeared at a video conference hearing held before the undersigned Acting Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

The issue of TDIU has been raised by the record. As such, the Board is not precluded from considering the issue. See 61 Fed. Reg. 66749, VAOPGPREC 6-96, slip op. at 15 (1996) (The issue of entitlement to a TDIU rating under section 4.16(b), based solely upon a disability which is the subject of a current appeal, may be considered a component of that higher-rating claim to the same extent that the issue of an extraschedular rating under section 3.321(b)(1) may be). See AB v. Brown, 6 Vet. App. 35, 39 (1993).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a higher initial rating for hypertension and TDIU due to the service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. For the entire appeal period, the service-connected PTSD was shown to have been manifested by a disability picture that more nearly approximated that of occupational and social impairment resulting in reduced reliability and productivity and difficulty in establishing effective work and social relationships.

2. For the entire appeal period, the evidence shows that the service-connected PTSD did not approximate the criteria for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and an inability to establish and maintain effective relationships.

3. The Veteran does not have active malaria or any residuals from malaria.



CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial disability rating in excess of 50 percent for the service-connected PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2012).

2. The criteria for the assignment of a compensable rating for malaria have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.88b Diagnostic Code 6304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A December 2010 pre-adjudication letter explained the evidence necessary to substantiate the claims for service connection and increased rating. Another letter was sent in June 2011.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.

The Veteran was also sent notice that notified him how a disability rating is determined for a service-connected disability and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).

The Courts have held that where the underlying claim of service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). In any event, the Veteran was provided additional notice for increased rating claims.

All relevant evidence has been obtained with regard to the Veteran's claims, and the duties to assist requirements have been satisfied. The claims file contains treatment records identified by the Veteran, service treatment records (STRs), VA treatment records, and VA examinations. VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

At the November 2012 hearing, the Veteran testified that he received treatment for the service-connected PTSD at VA and he did not receive treatment for the service-connected malaria. VA treatment records dated from 2001 to June 2012 are associated with the claims folder and/or the virtual VA folder. A May 2012 statement from the Veteran's counselor at the Vet Center is associated with the claims folder. In December 2010, the Veteran stated that he had no additional evidence to submit in support of his claims. There is no identified evidence that needs to be addressed.

The Veteran underwent VA examinations in January 2011, February 2011, June 2011, and March 2012 to obtain medical evidence as to the severity of the service-connected disabilities. As the reports reflect review of the claims file and assessment of the Veteran's contentions and disabilities, the reports are adequate.


The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claims. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012).

II. Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-127. See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the evidence must preponderate against the claim. See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

III. PTSD

The Veteran asserts that the severity of his PTSD warrants a higher initial rating. He is currently assigned a 50 percent rating under Diagnostic Code 9411, effective November 22, 2010 (the date of the claim).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Id.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2012).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012). 

The Court in Mauerhan stated that "when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme. Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment." See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The preponderance of the evidence establishes that the service-connected PTSD is shown to have been manifested by disability picture that more closely resembles the criteria for a 50 rating percent in approaching a level of social and occupation impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships. The medical evidence shows that the service-connected PTSD caused intrusive thoughts, nightmares, difficulty sleeping, avoidance behavior, exaggerated startle response, hypervigilence, feelings of detachment, depressed mood, anxiety, anger outbursts, and difficulty relating to others. The Veteran reported some decline in socialization and an increased tendency towards isolation. (See March 2012 VA psychiatric examination report, February 2011 VA psychiatric examination report, VA mental health treatment records and May 2012 statement by his counseling therapist at the Vet Center.). 

The February 2011 VA psychiatric examination reflects that the Veteran had instrusive thoughts 5 to 6 times a week, nightmares once a week, flashbacks once every 1 to 1.5 months, and psychological and physiological reactivity to loud noises. He avoided crowds and slept 3 to 5 hours without medication. He reported irritability, emotional detachment, social avoidance, exaggerated startle-response, and hyperviligence. He denied periods of remission and difficulty with activities of daily living such as feeding, bathing or toileting himself. The VA examiner stated that his social adaptability and occupational functioning appeared to be moderately to considerably impaired.

Upon mental status examination, the Veteran was alert, oriented, and attentive. His mood was dysphoric. His affect was constricted and anxious. His speech reflected anxiety. There was some evidence of psychomotor agitation. His eye contact was good. He was cooperative and pleasant with the examiner. His thought process was circumstantial. His thought content was devoid of current auditory or visual hallucinations. There was no evidence of delusional content. He denied thoughts of hurting himself or hurting others. He stated the last time he was physically aggressive with someone was so long that he could not recall it. His memory was intact for immediate, recent, and remote events. He was diagnosed with PTSD and assigned a GAF score of 54.

A January 2011 VA treatment record reflects that the Veteran brought a notarized letter from his wife attesting to the impairment PTSD had on their relationship. He denied any suicidal or homicidal ideation, violent history, drug use, legal problems, but had one drink 3 to 4 nights out of the week. He was diagnosed with PTSD and assigned a GAF score of 65.

A June 2011 VA treatment record reflects that the Veteran was alert and oriented, neat and well-groomed, pleasant, cooperative, speech was normal, motor was without psychomotor agitation or slowing, and no abnormal movements. His thought process was linear, goal-directed, and forward thinking with no paranoia, or suicidal or homicidal ideation. His insight and judgment were intact. He was assigned a GAF score of 59.

The March 2012 VA examination report indicates that the VA examiner considered all of the Veteran's current symptoms and mental status examination and concluded that the service-connected PTSD was productive of social and occupational impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships. The Veteran was prescribed medication and attended group therapy. The Veteran had never been hospitalized for mental health. He averaged three or four hours per night, nightmares once or twice per week, intrusive thoughts, avoidance behavior, hypervigilance, exaggerated startle response, detachment, depressed mood, anxiety, difficulty relating to others, some decline in socialization, and tendency towards isolation, recurrent distressing recollections and detachment. The VA examiner assigned a GAF score of 54, which is indicative of moderate social and occupational impairment.

A June 2012 written statement from the Vet Center reflects, in part, a history of angry outbursts, diminished interest in significant activities and isolationism, loss of friends, loss of closeness to almost everyone except a few key family members, sleep disturbance, recurring nightmares, insomnia, problems in concentration, avoidance, loss of control, depression, occasional crying spells erratic appetite, and "occasional suicidal ideation with olfactory hallucinations."

VA mental health treatment records reflect GAF scores that ranged from 51 to 65. Specifically, GAF scores were assigned: 53 in December 2010, 65 in January 2011, 58 in May, June, and July 2011, 51 in September 2011, 58 in November 2011 and January 2012, 59 in May 2012, and 55 in May 2012 and June 2012. 

The GAF scores are indicative of, at most, moderate symptoms which affected the Veteran on a continuous basis. The Veteran was able to maintain close social relationships with family members but had difficulty maintaining effective social relationships outside of his family despite depressed mood and disturbance in motivation. He has been married for over 50 years. He reported having a good relationship with his wife, children, and grandchildren. He also reported having close friends. (See the March 2012 VA psychiatric examination report). 

Although the Veteran's counselor at the Vet Center stated that the PTSD symptoms intensified and the Veteran no longer had the necessary skills to obtain or maintain employment; the level of occupational and social impairment described is no greater than what is contemplated in the assigned 50 percent disability rating, which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as, depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment. (See May 2012 written statement from Vet Center).

Although the Veteran reported to the Vet Center that he had "occasional suicidal ideation with olfactory hallucinations," if taken at face value, would meet one of the criteria for a 100 percent rating-apart from the one-time reference cited, there is no support for such a finding to assign an increased rating. The Veteran has consistently denied suicidal ideation and hallucinations throughout the appeal.

The medical evidence of record does not show the inability to remember names of close relatives, his own name, or his occupation. The Veteran has been oriented to person, place or time, to be without delusions or hallucinations, to respond to questions at VA examinations, and to present no danger to himself or others. He has been able to communicate verbally at VA examinations. He has not displayed gross impairment in thought processes or communications. He has been found to have no delusions or hallucinations.

The Veteran is competent to attest to the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  However, significantly more weight is placed on the objective clinical findings reported on examination than the Veteran's statements.  The opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.124a with respect to determining the current severity, which requires medical expertise.  38 C.F.R. § 3.159(a)(1) and (2) (2012).  

For the period of the appeal, the service-connected PTSD is shown to have been manifested by disability picture that more closely approximates the criteria for a 50 percent in approaching a level of social and occupation impairment with reduced reliability and productivity and difficulty in establishing effective work and social relationships. The preponderance of the evidence shows that at no time during the pendency of the Veteran's claim for an increased rating for PTSD as he experienced deficiencies in most areas. 

A staged rating is not for application since the evidence shows that a 50 percent rating for the service-connected PTSD is warranted for the entire appeal period. See Fenderson, supra.

A higher extraschedular rating is not warranted for the service-connected PTSD. Although the Veteran has occupational impairment, the symptoms exhibited are contemplated by the rating criteria. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria for PTSD describe the Veteran's disability level and symptomatology. The demonstrated manifestations are contemplated by the provisions of the rating schedule. As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate. The Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

As the preponderance of the evidence is against a finding that a schedular or extraschedular rating in excess of 50 percent for PTSD is warranted, the benefit of the doubt doctrine is not for application. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The appeal is denied.

III. Malaria

The Veteran is currently assigned a noncompensable evaluation for malaria under Diagnostic Code 6304, which provides for a 100 percent evaluation for active malaria. The accompanying Note states that the diagnosis of malaria depends on the identification of the malarial parasites in blood smears. If the Veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone. Relapses must be confirmed by the presence of malarial parasites in blood smears. Thereafter rate residuals such as liver or spleen damage under the appropriate system. 38 C.F.R. § 4.88b, Diagnostic Code 6304. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

In considering the evidence of record under the laws and regulations set forth above, the Veteran is not entitled to a compensable initial rating for his service-connected malaria. 

There is no clinical evidence of active malaria or any malarial parasites in the blood. The January 2011 VA examination report indicates that the Veteran had no sequelae of malaria since 1963 and no exacerbations since 1963. A physical examination revealed no evidence of malnutrition, weight loss, or any deficiencies. There was no organ system involvement. There was no respiratory, joint, or cardiovascular involvement or other post malaria sequelae. The Veteran had no proteinuria. He had no renal involvement. The diagnosis was malaria in 1963 without any sequelae. The Veteran denied having any recurrent residual effects of the malaria other than psychological. (See November 2012 Hearing Testimony p. 11). 

The Veteran is competent to attest to the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.  3d 1331, 1336 (Fed. Cir. 2006).  However, significantly more weight is placed on the objective clinical findings reported on examination than the Veteran's statements.  The opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.124a with respect to determining the current severity, which requires medical expertise.  38 C.F.R. § 3.159(a)(1) and (2) (2012).  

Accordingly, the criteria for a compensable evaluation have not been met at any time during the appeal period making staged ratings inappropriate. 38 C.F.R. §§ 4.88b, Diagnostic Code 6304. See Hart, supra.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule. The record does not reflect that the Veteran's service-connected malaria so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology. The criteria rate the disability on the basis of whether the malaria is active and whether there are any residual disabilities. As discussed above, there are no residual disabilities due to the malaria and there is no evidence of active malaria. The criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 

As the preponderance of the evidence is against a finding that an increased schedular or extraschedular rating for malaria is warranted, the benefit of the doubt doctrine is not for application. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The appeal is denied. 



ORDER

An initial disability rating in excess of 50 percent for service-connected PTSD is denied for the entire appeal period. 

A compensable disability rating for the service-connected malaria is denied for the entire appeal period. 


REMAND

At the November 2012 Board hearing, the Veteran stated that he received treatment for his service-connected hypertension by his family doctor, Dr. Byrd within the last 30 days. Records from Dr. Byrd dated from March 2005 to December 2010 are associated with the claims folder. The RO should obtain any outstanding treatment records from Dr. Byrd dated from December 2010 to present. 38 U.S.C.A. § 5103A(b)(1) (West 2002).

The Veteran was last afforded a VA examination for hypertension in 2011. VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). Thus, another examination of the service-connected hypertension is necessary. 

A claim for entitlement to TDIU is part of an increased rating issue when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

There is evidence that the PTSD may cause unemployability. Specifically, the Veteran's counselor stated that the Veteran's PTSD symptoms intensified and he no longer had the necessary skills to obtain or maintain employment. (May 2012 Vet Center Statement).

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether a case should be referred for extraschedular consideration when the issue either is raised by the claimant or reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008); 38 C.F.R. § 3.321(b) (2012); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

The RO should take appropriate steps to contact the Veteran by letter and request that he identify and provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)

1. The RO should take appropriate action to contact the Veteran and ask him to identify all VA and non-VA medical treatment. The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

The letter should request sufficient information to contact Dr. Byrd and the necessary, signed authorization, to enable VA to obtain the treatment records from Dr. Byrd dated from December 2010 to present. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

The letter should invite the Veteran to submit any pertinent medical evidence in support of his claims to VA.

2. The RO/AMC shall take all indicated action to develop the claim for TDIU, to include referral of TDIU to the Director of the Compensation and Pension Service for a determination as to whether the service-connected disability picture warrants the assignment of a TDIU rating on an extraschedular basis under 38 C.F.R. §§ 3.321 and 4.16(b).

3. Schedule the Veteran for a VA examination to determine the current severity of the service-connected hypertension.

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should report all symptoms and manifestations of the hypertension. The examiner should report the blood pressure readings and indicate if medication is required for control of the hypertension. 

After review of the claims folder and medical history, the examiner should indicate whether the diastolic pressure is predominantly 100 mm or more or when systolic pressure is predominantly 160 mm or more; and whether continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 mm or more.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims. If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


CONTINUED TO NEXT PAGE


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. FINN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of  Veterans Affairs


